Citation Nr: 0835725	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-13 316	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether the appellant met the continuous cohabitation 
requirement for recognition as a surviving spouse for 
dependency and indemnity compensation (DIC) purposes.



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  He died in September 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision of the St. Louis, 
Missouri Regional Office (RO), which found that the appellant 
was not the surviving spouse of the veteran because she did 
not meet the continuous cohabitation requirement of 38 C.F.R. 
§ 3.50(b)(1) (2007).

In the decision below, the Board finds that the appellant has 
met the continuous cohabitation requirement.  Consequently, 
it is necessary for the RO to adjudicate the underlying 
merits of the pending dependency and indemnity compensation 
(DIC) claim.


FINDINGS OF FACT

1.  The appellant and the veteran were married in September 
1981.

2.  The veteran died in September 2005.

3.  The evidence of record does not contradict the 
appellant's statements that the reason for her separation 
from the veteran in 1995 was due to the misconduct of, or 
procured by, the veteran without the fault of the appellant.


CONCLUSION OF LAW

The continuous cohabitation requirement for recognition as 
the surviving spouse of the veteran for dependency and 
indemnity compensation (DIC) purposes has been met.  38 
U.S.C.A. §§ 101, 103 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.5, 3.50, 3.53 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the record shows that the appellant and veteran 
were married on September [redacted], 1981, and that the veteran died 
on September [redacted], 2005.  The appellant (veteran's widow) 
submitted a statement in June 2006, noting that she had been 
separated from the veteran for the previous nine years 
because of irreconcilable differences, and noted that the 
date of separation was October [redacted], 1995, until the veteran's 
death.

The appellant submitted a statement in July 2006, noting that 
the veteran could not agree on anything and was argumentative 
and had to have things his way.  She stated that it was the 
veteran who decided that he no longer wanted to live together 
and felt it would be best to separate and asked her to leave 
the home.  In this statement, the appellant also noted that 
she endured mental and emotional abuse, and did not have the 
strength to try and make the marriage work again because they 
had already been married for 14 years.  She noted that when 
the veteran became ill, she went over to his home and cooked 
and cleaned, and noted that they kept in touch because of 
their sons.  In another September 2007 statement, the 
appellant stated that she suffered mentally because of the 
veteran's behavior due to the symptoms he suffered from his 
time spent in Vietnam, noting that he was undergoing 
psychiatric treatment before his death.  In this letter, the 
appellant specifically stated that the separation was due to 
the mental abuse she suffered at the hands of the veteran.

The record contains a June 2006 statement from the 
appellant's mother, noting that the appellant and veteran 
separated in October 2005, and that the appellant moved in 
with her, and remained with her from the time of their 
separation up until the veteran's death.  The appellant's 
mother, A.W., noted that prior to the separation, her 
daughter and the veteran used to argue a lot and she noted 
that he was often not at home.  A.W. stated that after the 
separation, she did not believe there was ever talk between 
the two of them about living together again.  The appellant's 
mother stated that they had some communication because of 
their children, but that they could not solve or agree on 
anything.  However, A.W. noted that her daughter and the 
veteran never filed for an annulment or divorce.

Another statement submitted in June 2006, by A.W.'s next door 
neighbor, D.M., noted that the appellant and her husband had 
lived separately from the time of separation up until the 
veteran's death.  D.M. noted that the appellant and veteran 
just seemed to work better together when they were living 
apart.  She stated that as far as she knew, they had not 
discussed living together again, but seemed to be able to 
handle the business of their family, noting that she often 
saw them together, and that they did things together as a 
family.

Other than the appellant's statements, these statements from 
the appellant's mother and next door neighbor are the only 
evidence of record which provides information regarding the 
relationship between the appellant and the veteran, including 
the reasons behind the separation.

Dependency and indemnity compensation is a payment which is 
made by the VA under certain circumstances to a surviving 
spouse, child, or parent.  38 U.S.C.A. §§ 101(3), (14), 1310 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.5(a)(1) (2007).  Such 
benefits are predicated, in part, on the claimant being a 
"surviving spouse," or eligible "child," or eligible 
"parent."

The term "surviving spouse," except as provided in 38 C.F.R. 
§ 3.52, means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j) 
(2007), and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b) (2007).  The 
surviving spouse of a veteran must have lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 C.F.R. § 3.50(b)(1) 
(2007).  Finally, a surviving spouse of a veteran must not 
have remarried or has not remarried since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50(b)(2).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53 (a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

Here, after considering all the evidence of record, the Board 
finds that the continuous cohabitation requirement has been 
met.  The record does not contain evidence which contradicts 
the appellant's statement that it was the veteran who asked 
her to leave the home, and that she separated from the 
veteran because of his misconduct, which included mental and 
emotional abuse.  In fact, the record shows that the veteran 
was receiving psychiatric treatment, and a June 2005 
psychiatric progress note, diagnosed the veteran with PTSD, 
noting that he experienced problems with irritability and 
outbursts of anger, and that he frequently had bad dreams of 
his time spent in Vietnam during the war.

Although statements submitted by the appellant's mother, 
A.W., and the mother's next door neighbor, D.M., suggest that 
the appellant and the veteran argued a lot before their 
separation and were not getting along, neither of their 
statements specifically contradict the appellant's statement 
that the reason for the separation was the emotional and 
mental abuse she suffered at the hands of the veteran.  To 
state it another way, even accepting the statements provided 
by A.W. and D.M., and even the appellant herself, that the 
appellant and the veteran did not get along and frequently 
fought before their separation, this piece of evidence alone 
does not show that the veteran was not emotionally and 
physically abusive towards his wife.  (In other words, not 
getting along, and physical and emotional abuse are not 
mutually exclusive.)

Further, the record does not show an intent on the part of 
the appellant to desert the veteran, and in fact, the 
appellant noted that they kept in contact because of their 
sons, and the statement from D.M. (the neighbor) that she 
frequently saw the appellant and the veteran together, 
supports the appellant's statement.  The appellant also 
reported that she helped tend to the veteran and care for his 
home.

Therefore, the evidence of record does not contradict the 
statement of the surviving spouse that the separation was due 
to the misconduct of, or procured by, the veteran without the 
fault of the spouse.  Although the evidence does show, and 
the appellant herself admits that the veteran and she had 
difficulty getting along with each other while living in the 
same house, there is nothing in the record to contradict her 
statement that the separation was the result of his emotional 
and physical abuse.  As such, her statement as to the reason 
for the separation must be accepted.  

In conclusion, the persuasive evidence in this case shows 
that although the veteran and the appellant were separated in 
1995 and had separate residences at the time of his death, 
the record does not show an intent on the part of the 
surviving spouse to desert the veteran, and none of the 
evidence contradicts the appellant's statement that the 
separation was the result of the veteran's misconduct, and 
procured by the veteran himself.  Therefore, based on the 
above analysis, the Board finds that the continuous 
cohabitation requirement of the regulation has been met.


ORDER

The appellant has met the continuous cohabitation requirement 
for recognition as a surviving spouse for dependency and 
indemnity compensation purposes; the appeal of this issue is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


